On Rehearing
By the Court,
McCarran, J.:
On granting the petition for rehearing in this case, the court made the order:
“That appellant show, by the certificate of the trial judge or by affidavit, subject to counter affidavits upon the part of the respondent, whether the alleged bill of exceptions or memorandum of errors, as the case may be, was settled or allowed by the trial judge in the presence of plaintiff or his counsel, and, if not so settled in the presence of the plaintiff or his counsel, what notice of such settlement or allowance, if any, was given.”
Pursuant to this order; appellant filed the certificate of the trial judge, which reads as follows:
“Be it remembered that, on the 26th day of January, A. D. 1914, at the hearing of the motion for a new trial, in the above-entitled cause, counsel for defendant presented to the court a memorandum of errors and exceptions on the hearing of said motion for a new trial, and which said memorandum of errors and exceptions are included in the judgment roll and are numbered 1 to 78, inclusive, the clerk’s certificate being added thereto in addition to said pages, and that said memorandum of errors and exceptions were signed on said date on *95the hearing of said motion for a new trial, and allowed by the court, but said memorandum of errors was never settled as a bill of exceptions under section 5343, but was presented to the court on the day of the hearing of the motion for a new trial, and after the court asking of counsel for the plaintiff if he had compared the memorandum of errors presented to the court, and the court then and there, at the time of the hearing of the motion for a new trial, allowed and settled said memorandum of errors or exceptions by signing them; that by affixing my signature I then and there intended to both allow and settle the memorandum of errors for the hearing of the motion for a new trial.”
The record discloses that the only motion made before the trial court for a new trial was based on that instrument found in the record designated “Memorandum of Exceptions.”
The record leading up to the filing of this instrument contains a number of stipulations and orders, each one of which is in the following language:
“Good cause appearing therefor, it is ordered by the court that defendant may have, up to and including the .day of., 191...., within which to file and serve memorandum of such errors excepted to as it intends to rely on upon said motion for a new trial,” etc.
On the 10th day of January, 1914, the respondent herein, by his attorneys, filed an instrument entitled “Notice of Motion,” as follows:
“To Pittsburg Silver Peak Gold Mining Company, a Corporation, and to Samuel Platt and George Martin-son, Esqs., Attorneys for the Above-Named Defendant:
“Please take notice that on Saturday, the 17th day of January, 1914, at the courthouse in the City of Reno, County of Washoe, State of Nevada, at the hour of 10 o’clock a. m., or as soon thereafter as counsel can be heard, the above-named plaintiff will move the above-entitled court to strike from the files of said court a certain notice of intention to move for a new trial, heretofore filed by the above-named defendant in the *96above-entitled action, and a certain memorandum of errors filed in the office of said clerk of the above-named defendant, on or about the 31st day of October, 1913; and to rescind and set aside the order of the above-entitled court, granting said defendant a stay of execution upon the judgment heretofore entered in the above-entitled action. Said motion will be based upon all the records and files of the above-entitled court.
“Dated this 10th day of January, 1914.
“Dixon and Miller, Attorneys for Plaintiff.”
As appears from the record, the motion for a new trial was argued orally before the court by the respective parties, and at the close of the argument was presented to the court for its decision and findings. On the 26th day of January, 1914, the court rendered its decision on the motion for a new trial, denying the motion. Thereafter, and on the 9th day of February, 1914, appellant filed, its notice of appeal from the judgment and order denying motion for a new trial, as follows :
“You, and each of you, will please take notice, that the defendant in the above-entitled action hereby appeals to the Supreme Court of the State of Nevada from the j udgment therein entered in said district court on the 24th day of May, 1913, in favor of the plaintiff in said action and against said defendant, and from the whole thereof, and also from the order denying said defendant’s motion for a new trial made and entered in the minutes of said court on the 26th day of January, 1914.”
As stated in our former opinion, there are two methods prescribed by the statute by which an appeal may be brought to this court: The one is by statement on appeal, as prescribed by section 389 of the civil practice act (Rev. Laws, 5331) ; the other is by bill of exceptions, as prescribed by section 401 of the civil practice act (Rev. Laws, 5343). It is the contention of appellant here that that certain instrument in the record entitled “Memorandum of Exceptions” was, and is, in fact, a *97bill of exceptions as contemplated by section 401 of the civil practice act. It is a well-settled rule, which may be supported by any number of authorities, that an instrument cannot serve a purpose in one court or judicial proceeding different from and inconsistent with its function and purpose in another court or proceeding. (16 Cyc. 796, and cases there cited.) Every stipulation extending time, every order extending time, before the presentation of this instrument to the trial court, designated the instrument to be filed and served as a “memorandum of such errors excepted to as it [the defendant] intends to rely on upon said motion for a new trial.”
Respondent’s notice of motion to strike the memorandum of errors filed by appellant January 10, 1914, prior to the hearing on motion for new trial, was, according to the minutes, considered and determined by the trial court at the same time at which it heard and considered and determined appellant’s motion for a new trial. It was pursuant to the order of the trial court denying respondent’s motion to strike the memorandum of errors from the files that the court placed his signature on the instrument under the words:
“The within and above exceptions, and each and all of them, are hereby and herewith allowed. Dated., 1913.”
All the way through the affidavit of counsel for appellant, filed pursuant to the order for diminution of the record, we find that he uses the terms “bill of exceptions” and “memorandum of errors” interchangeably. For instance, he says:
“Affiant further states that during said proceedings on said day (referring to the day on which the motion for a new trial was heard), and immediately after affiant announced to the court that he would like to have the court allow and settle the bill of exceptions or memorandum of errors,, affiant handed the bill of exceptions, or memorandum of errors, to Hon. Thomas F. Moran, the then presiding judge in said cause, for *98the signature of the said judge as to the allowance and settlement of said bill of exceptions or memorandum of errors and the date thereof; that affiant had theretofore prepared a form of allowance and a separate form for the settlement of said bill of exceptions or memorandum of errors, both of which were attached to said bill and memorandum, and left a blank line under each of said forms for the signature of said district judge; that said district judge signed his signature on the blank line immediately beneath the form for the allowance of said bill or mémorandum, but did not insert the date thereof and did not sign upon the blank line immediately following the form for the settlement of said bill or memorandum.”
Under our code of civil procedure, providing for new trials and appeals, the terms “bill of exceptions” and “memorandum of errors” are not used, nor intended to be used, interchangeably. The instrument known as a “memorandum of exceptions,” provided for by section 5322, Revised Laws, has its place in the proceedings on motion for a new trial; the instrument designated “bill of exceptions,” as provided for in section 5343, Revised Laws, performs an entirely different function, and does not belong to the proceedings on motion for a new trial before the trial court, but is made a distinct method of bringing an appeal to this court. A memorandum of exceptions is provided for by statute to have its place in furtherance of a motion for a new trial; a bill of exceptions is provided for by the statute solely as a method of appeal. The function of the former is to draw to the attention of the trial court errors committed by that court during the course of the procedure; the function of the latter is to draw to the attention of the supreme court errors committed by the trial court during the course of the procedure. Not only is it true that the instrument here sought by appellant to have declared a bill of exceptions was entitled a “Memorandum of Exceptions,” but it was so *99regarded by the learned counsel for appellant in the court below, for it was on this memorandum of exceptions that the motion for a new trial was argued. If counsel for appellant had regarded the instrument which he had entitled “Memorandum of Exceptions” as being a bill of exceptions, no motion for a new trial or proceedings thereunder were necessary or provided for by statute. (Rev. Laws, 5334.)
In the case of Elder v. Frevert, 18 Nev. 279, 3 Pac. 237, this court held that where the statement on motion for a new trial also purported to be a statement on appeal, and was so treated in the orders extending time for filing a settlement made by the district court, and was filed within the time required by statute for a statement on appeal, it should be considered as a statement on appeal by this court. The very reverse of these conditions is presented by the case at bar. The instrument in question was entitled “Memorandum of Exceptions.” The appellant in the court below regarded the instrument as being a memorandum of exceptions, and filed the same, and used it on .motion for a new trial only. The certificate of the trial judge negatives the idea that it was used or signed as a bill of exceptions under section 5343, Revised Laws.
In the affidavit made by appellant’s counsel, it is again made apparent that the instrument entitled “Memorandum of Exceptions” was, by counsel, used and relied upon in the lower court in furtherance of his motion for a new trial, and not as a bill of exceptions. He says:
“Affiant further states the fact to be that as to the remaining assignments of error set forth in the memorandum of errors or bill of exceptions, he in the main directly called the court’s attention to them, and argued as fully as possible affiant’s reason for urging them as separate grounds for the motion for a new trial.”
As appears from the notice, the appeal is taken: First, from the final judgment; and, second, from the *100order of the trial court denying defendant’s motion for a new trial. The appeal from the judgment has been, by order of this court, dismissed. (Ward v. Pittsburg Silver Peak Gold Mining Co., 37 Nev. 472.) The only appeal now before this court is the appeal from the order denying appellant’s motion for a new trial. It is not the contention of appellant that the instrument entitled “Memorandum of Exceptions” is a statement on appeal; indeed, this contention, if made, could not be maintained, inasmuch as it does not, in any wise, comply with the provisions of the statute in that respect. Section 5332, Revised Laws, provides:
“When the appeal is taken both from the judgment and from an order denying a motion for a new trial, there shall be but one statement for both such appeals, which shall embody all errors relied on upon the appeal both from the judgment and from such order, and the time for filing and serving the proposed statement for both such appeals, and also the time for filing and serving the proposed statement on appeal from an order granting a motion for a new trial, shall be the same as the time provided for filing and serving the proposed statement on appeal from the order. The statement on appeal from an order granting or denying a motion for a new trial may contain so much of the evidence admitted or offered, exceptions taken, or proceedings had upon the trial or before or after the trial, as may be necessary to explain the particular errors specified and which were considered or presented upon the hearing of the motion for a new trial.”
The appellant in the case at bar moved for a new trial, and based the motion upon the memorandum of exceptions filed. Appellant thereafter gave notice of appeal from the order of the trial court denying motion for a new trial. They came to this court without statement on appeal and without a bill of exceptions. For this court to say that a memorandum of exceptions as provided for by one section of the statute shall take the place of a bill of exceptions as provided for by another *101section of the statute, and that the memorandum of exceptions alone shall cause this court to review the action of the trial court in denying a motion for a new trial, made long subsequent to the filing of the memorandum of exceptions, would be judicial legislation most flagrant.
1, 2. We are mindful of that section of our code (Rev. Laws, 5358) which provides
“ * * * An appeal shall not be dismissed for any irregularity not affecting the jurisdiction of the court to hear and determine the appeal or affecting the substantial rights of the parties and where any defect or irregularity can be cured by an amendment,” etc.
The matter with which we are confronted in the case at bar is one of jurisdiction. As has been stated by this court in numerous decisions, the right of appeal is one regulated by statute; and, where there is a failure on the part of the appellant to at least substantially comply with the provisions of the statute, this court can do naught else than dismiss the matter.
The judgment of the lower court and the order denying appellánt’s motion for a new trial are affirmed.
It is so ordered.
Coleman, J.: I concur.